          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

TOMLIN DEQUETTE NANCE
ADC #115853                                              PLAINTIFF

v.                  No. 5:17-cv-132-DPM-PSH

DEXTER PAYNE, Assistant Director,
ADC; MARK CASHION, Warden, Varner
Unit; ANTWON EMSWELLER, Assistant
Warden, Varner Unit; SCOTT TAYLOR,
Captain, Varner Unit; and DELISA PRYOR,
C.O., Varner Unit                                   DEFENDANTS

                           JUDGMENT
     Nance's complaint is dismissed without prejudice.



                               D.P. Marshall Jr.
                               United States District Judge
